Citation Nr: 1521307	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  14-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 30 percent for ischemic heart disease (claimed as coronary artery disease, status post myocardial infarction with history of hypertension) for the period prior to January 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Board notes that in a January 2014 rating decision the RO proposed severing service connection for ischemic heart disease.  In an April 2014 rating decision, the RO severed service connection, effective July 1, 2014.  In a subsequent October 2014 rating decision, the RO again indicated that service connection for ischemic heart disease was severed, this time effective from January 1, 2015.  As there is no indication that the Veteran has disagreed with the foregoing, the issue has been listed as above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).  In this case, in his January 2014 substantive appeal (VA Form 9) the Veteran requested a hearing before a Veterans Law Judge via videoconference.  In March 2014, the RO sent the Veteran a letter indicating that a videoconference hearing had been scheduled in April 2014.  More than two weeks prior to the scheduled hearing, the Veteran submitted a statement with a cover letter from his representative, indicating that he wished to change his hearing to an in-person Travel Board hearing at the Pittsburgh RO.  As such a request was timely made prior to the scheduled videoconference hearing, the Veteran should be afforded an in-person hearing before the Board as requested.  See 38 C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for an in-person hearing before the Board at the Pittsburgh RO (Travel Board) for the above issue on appeal, after which the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




